         Case 7:10-cv-01136-NSR Document 220 Filed 03/09/21 Page 1 of 1
                                                                         The Court grants counsel's and
                                                                         Jeffrey Salt's request to relieve
                                                                         current C.J.A. counsel Daniel
                                  Law Offices of                         Hochheiser. The Court appoints
                                Daniel A. Hochheiser                     C.J.A. counsel Joseph Vita for the
                                                                         limited purpose of representing Mr.
                                     Attorney At Law                     Salt during his contempt and civil
                                2 Overhill Road, Suite 400               confinement proceedings. Relieved
                                Scarsdale, New York 10583                counsel is directed to serve a copy
                                   dah@hochheiser.com                    of this Order on Mr. Salt and file
                                      (646) 863-4246                     proof of service on the docket.
February 22, 2021                                                        Clerk of Court requested to
                                                                         terminate the motion (doc. 217).
Via ECF and email                                                        Dated: March 9, 2021
Hon. Nelson S. Román
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

Re:    Waterkeeper Alliance, Inc. v. Spirit of Utah Wilderness, Inc., 10 CV 1136 (NSR-LMS)
       REQUEST TO BE RELIEVED AS COUNSEL AND APPOINTMENT OF NEW CJA
       COUNSEL FOR JEFFREY SALT

Your Honor:

        Pursuant to the Criminal Justice Act, Your Honor appointed me on June 2, 2020 to
represent Jeffrey Salt "for the limited purpose of representing Mr. Salt during his contempt and
civil confinement proceedings" (ECF 187). After representing Salt for several months, I must
now request that the Court relieve me as assigned counsel to Salt. The reason for this request is
that counsel and Salt have irreconcilable differences about how the ongoing contempt matter
should be handled going forward. Salt has made it clear to me that he wants new counsel
assigned. I join in his request for substitution of counsel to defend Salt during his contempt and
civil confinement proceedings. Salt has specifically requested that Your Honor be informed that
he seeks appointment of new counsel with expertise in both federal civil litigation and
intellectual property issues underlying the lawsuit giving rise to the contempt orders.


                                             Respectfully submitted,



                                             Daniel A.
                                                    A Hochheiser


Cc: all counsel via ECF




                                                                                                     1

       3/9/2021
